Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This is in reply to an amendment filed on 01/12/2021. Status of claims are: 

**  Claims 1 and 15 have been amended.
** Claims 1-20 are pending.


Arguments

Applicant arguments presented on 01/12/2021, have all been considered but they are not persuasive.  The reasons are set forth below:

Applicant argues top of page 1 of arguments:
Regarding claim 1, the cited reference fail to teach or suggest “……wherein the packet reordering timer length is selected from multiple possible packet reordering timer lengths based on “a robust header compression (RoHC) state”.

In response:
Examiner respectfully disagrees with Applicant since ultimately,  it is the length of timer that is being adjusted to be longer either regardless of first state or the second state.  Applicant’s specification, as published in US 20200037204 A1, in para[0071] teaches that:

It may be desirable to select a longer length for the packet reordering timer length when the RoHC decompressor is in the second order state, than when the RoHC decompressor state is in the first order state.   Similarly, a longer length for the packet reordering timer length may be selected when the RoHC decompression is in the first order state, than when the RoHC decompressor state is in the initialization/refresh state (i.e., second state)

Based on above statement of specification, it is understood by Examiner that “the length of reordering timer” can be adjusted to be longer, in both states, when RoHC decompression is in first state, or when RoHC decompression is in the second state.  Therefore, although the “RoHC decompression state” is being recited in the claims and in specification, however, the “timer length”, can be adjusted to be longer, regardless of a particular state of RoHC. As such, the first or second state of RoHC decompressor state of the PDCP layer, is understood by Examiner, as a general statement, or a defined standard, to make the timer length longer, etc.


Long in para[0063] teaches “packet reordering timer” may have a conventional length, and/or its length can be specified and defined by a suitable standard.  As such, it is understood that the re-ordering timer length, can be set to be longer, based on such defined standard of , for example, “RoHC decompression being in first state or being in the second state”, and/or any other suitable standards that one might consider and define when adjusting the length of the timer.

Long in view of Parron teaches, RoHC decompression of the PDCP component and its failure (i.e., a state), but Examiner does not think it is necessary for Long to necessary teach that, as Long teaches the timer can be adjusted, for example to be longer, based on a defined standard, such as RoHC decompression state of PDCP being in first state or second state. 

Applicant’s all other arguments are based on above, and will not be addressed further by Examiner.



Claim Rejections - 35 USC § 103  
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190124575 A1 to Long et al.,  (hereinafter Long) in view of  US20180007113 A1 to Parron et al. (hereinafter Parron).

Regarding claim 1, an apparatus, comprising: 

a processor configured to cause a wireless device to: 
(Long: See Fig. 2 for UE having processor, antenna, etc.)

adaptively select a packet reordering timer length to use for the packet data, wherein the packet reordering timer length is selected from multiple possible packet reordering timer lengths based on robust header compression (RoHC) decompressor state;
 (Long: See para[0063], for packet reordering timer, that may have a conventional length and/or its length can be specified by any suitable standards. It is understood that the re-ordering timer length, can be set in a variety of suitable manners and defined standards. )

wait for up to the length of the packet reordering timer for missing packet data according to the sequence numbers for the packet data when there is missing packet data according to the sequence numbers for the packet data;
(Long: See para0053] for re-ordering timer is initiated in response to determining that a data packet having a sequence number greater than an expected sequence number is received, which indicates that the wireless device has failed to receive at least one packet.)

 Long teaches receiving packet data at MAC layer, however, Long does not seem to explicitly disclose:


receive packet data at a packet data convergence protocol (PDCP) layer; 
perform RoHC decompression of the packet data in-order according to sequence numbers for the packet data when there is no missing packet data according to the sequence numbers for the packet data; and 

perform RoHC decompression of the packet data with missing packet data according to the sequence numbers for the packet data skipped when there is missing packet data according to the sequence numbers for the packet data and the packet reordering timer has expired. 
However, in a similar field, Parron teaches:

receive packet data at a packet data convergence protocol (PDCP) layer; 
(Parron: See para[0029] and Fig. 2, #206, UE PDCP having ROHC receiving audio data)

perform RoHC decompression of the packet data in-order according to sequence numbers for the packet data when there is no missing packet data according to the sequence numbers for the packet data; and 
(Parron: See para[0043] and Fig. 2, #214, for data having sequence number, traversing through PDCP layer including ROHC decompression.  It is understood that all packets having sequences will go through the ROHC decompression.  See para[0067] for missing/lost packets determined based on sequence number.)

perform RoHC decompression of the packet data with missing packet data according to the sequence numbers for the packet data skipped when there is missing packet data according to the sequence numbers for the packet data and the packet reordering timer has expired. (Parron: See para[0043] and Fig. 2, #214, for data having sequence number, traversing through PDCP layer including ROHC decompression.  It is understood that all packets having sequences will go through the ROHC decompression.  See para[0067] for missing/lost packets determined based on sequence number.)

Long teaches packet re-ording timer, wherein the length of time can be set as any suitable threshold as needed.  (Long: See para[0060]-[0061], and Fig. 3)

Parron teaches technique of packet data having a sequence number, traversing through PDCP layer including ROHC decompression.  (Parron: See para[0043] and Fig. 2, #214) 


 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, packets going through PDCP layer including ROHC decompression, as taught by Parron, with the teachings of Long, in order to benefit from the enhancements of having data packets going through PDCP layer that includes ROHC component. (Parron: See para[0043] and Fig. 2, #214))
Regarding claim 2, the apparatus of claim 1, wherein a first packet reordering timer length is selected when a robust header compression (RoHC) decompressor of the PDCP layer is in an initialization/refresh state, wherein a second packet reordering timer length is selected when the RoHC decompressor of the PDCP layer is in a first order state, wherein a third packet reordering timer length is selected when the RoHC decompressor of the PDCP layer is in a second order state. 
(Long: See para[0060]-[0061], and Fig. 3, $B350, for a packet reordering timer, wherein the length of time can be set as any suitable threshold as needed.  It is understood that the re-ordering timer length, can be set in a variety of suitable manners.)
Regarding claim 3, the apparatus of claim 2, wherein the first packet reordering timer length is shorter than or equal to the second packet reordering timer length, wherein the second packet reordering timer length is shorter than or equal to the third packet reordering timer length. (Long: See para[0060]-[0061], and Fig. 3, $B350, for a reordering timer, wherein the length of time can be any suitable threshold.  It is understood that the re-ordering timer length, can be set in a variety of suitable manners.)
Regarding claim 4, the apparatus of claim 1, wherein the packet data comprises packet data received by the device wirelessly via a fifth generation new radio (5G NR) compressed data radio bearer, wherein the packet data further comprises packet data received by the device wirelessly via a long term evolution (LTE) compressed data radio bearer. (Long: See Fig. 1, for  UE communicating with a cellular network and para[0034] for cellular connection may be an LTE connection or any other suitable connection.)
Regarding claim 5, the apparatus of claim 1, wherein the wireless device comprises a wireless user equipment (UE) device. (Long: See Fig. 1, for  UE communicating with a cellular network and para[0034] for cellular connection may be an LTE connection or any other suitable connection.)
Regarding claim 6, the apparatus of claim 5, wherein the processor is further configured to cause the wireless device to: receive configuring information associated with adaptive scaling of the packet reordering timer length from a cellular base station. (Long: See Fig. 1, for  UE communicating with a cellular network and para[0034] for cellular connection may be an LTE connection or any other suitable connection.)Regarding claim 7, the apparatus of claim 6, wherein the configuration information comprises an indication of one or more of: whether to enable adaptive packet reordering timer length selection; or one or more of the multiple possible packet reordering timer lengths. (Long: See Claim 15, for length of timer is a value configured by a network associated with the first subscription.)
Regarding claim 8, the apparatus of claim 1, wherein the wireless device comprises a cellular base station. (Long: See Fig. 1, for  UE communicating with a cellular network Base Station)
Regarding claim 9, a method, comprising: by a wireless device: 
adaptively selecting a packet reordering timer length to use for the packet data, wherein the packet reordering timer length is selected from multiple possible packet reordering timer lengths, 


wherein the packet reordering timer length is selected based at least in part on a robust header compression (RoHC) decompressor state of the PDCP layer; and 
(Long: See para[0063], for packet reordering timer, that may have a conventional length and/or its length can be specified by suitable standards. It is understood that the re-ordering timer length, can be set in a variety of suitable manners and defined standards. )

Although Long teaches receiving packet data at MAC layer, however, Long does not seem to explicitly disclose:

receiving packet data at a packet data convergence protocol (PDCP) layer; processing the packet data at the PDCP layer using the selected packet reordering timer length. 
However, in a similar field, Parron teaches:
receiving packet data at a packet data convergence protocol (PDCP) layer; 
(Parron: See para[0029] and Fig. 2, #206, UE PDCP having ROHC receiving audio data)

(Parron: See para[0043] and Fig. 2, #214, for data having sequence number, traversing through PDCP layer including ROHC decompression.  It is understood that all packets having sequences will go through the ROHC decompression.  See para[0067] for missing/lost packets determined based on sequence number.)


Long teaches packet re-ording timer, wherein the length of time can be set as any suitable threshold as needed.  (Long: See para[0060]-[0061], and Fig. 3)

Parron teaches technique of packet data having a sequence number, traversing through PDCP layer including ROHC decompression.  (Parron: See para[0043] and Fig. 2, #214) 


 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, packets going through PDCP layer including ROHC decompression, as taught by Parron, with the teachings of Long, in order to benefit from the enhancements of having data packets going through PDCP layer that includes ROHC component. (Parron: See para[0043] and Fig. 2, #214))
Regarding claim 10, the method of claim 9, wherein a longer length is selected for the packet reordering timer length when the RoHC decompressor state comprises a first order state than when the RoHC decompressor state comprises an initialization/refresh state. (Long: See para0053] for re-ordering timer is initiated in response to determining that a data packet having a sequence number greater than an expected sequence number is received, which indicates that the wireless device has failed to receive at least one packet.)
Regarding claim 11, the method of claim 9, wherein a longer length is selected for the packet reordering timer length when the RoHC decompressor state comprises a second order state than when the RoHC decompressor state comprises a first order state. (Long: See para0053] for re-ordering timer is initiated in response to determining that a data packet having a sequence number greater than an expected sequence number is received, which indicates that the wireless device has failed to receive at least one packet.)
Regarding claim 12, the method of claim 9, wherein the packet data comprises packet data received by the device wirelessly via a fifth generation new radio (5G NR) compressed data radio bearer. (Long: See Fig. 1, for  UE communicating with a cellular network and para[0034] for cellular connection may be an LTE connection or any other suitable connection.)
Regarding claim 13, the method of claim 9, wherein the packet data further comprises packet data received by the device wirelessly via a long term evolution (LTE) compressed data radio bearer. (Long: See Fig. 1, for  UE communicating with a cellular network and para[0034] for cellular connection may be an LTE connection or any other suitable connection.)
Regarding claim 14, the method of claim 9, wherein processing the packet data at the PDCP layer using the selected packet reordering timer length comprises: performing RoHC decompression of the packet data in-order according to sequence numbers for the packet data when there is no missing packet data according to the sequence numbers for the packet data; (Long: See para[0060]-[0061], and Fig. 3, #B350, for a packet reordering timer, wherein the length of time can be set as any suitable threshold as needed.  It is understood that the re-ordering timer length, can be set in a variety of suitable manners.)

waiting for up to the length of the packet reordering timer for missing packet data according to the sequence numbers for the packet data when there is missing packet data according to the sequence numbers for the packet data; and performing RoHC decompression of the packet data with missing packet data according to the sequence numbers for the packet data skipped when there is missing packet data according to the sequence numbers for the packet data and the packet reordering timer has expired. (Long: See para[0060]-[0061], and Fig. 3, #B350, for a packet reordering timer, wherein the length of time can be set as any suitable threshold as needed.  It is understood that the re-ordering timer length, can be set in a variety of suitable manners.)
Regarding claim 15,  wireless device, comprising: 

a plurality of antennas; a radio operably coupled to the plurality of antennas; and a processing element operably coupled to the radio; wherein the wireless device is configured to:
(Long: See Fig. 2 for UE having processor, antenna, etc.)

adaptively select a first packet reordering timer length to use for the first packet data, wherein the first packet reordering timer length is selected from multiple possible packet reordering timer lengths based at least in part on a robust header compression (RoHC) decompressor state of the PDCP layer; 

(Long: See para0053] for re-ordering timer is initiated in response to determining that a data packet having a sequence number greater than an expected sequence number is received, which indicates that the wireless device has failed to receive at least one packet.)

Although Long teaches receiving packet data at MAC layer, however, Long does not seem to explicitly disclose:

receive first packet data at a packet data convergence protocol (PDCP) layer;
and process the first packet data at the PDCP layer using the first packet reordering timer length. 
However, in a similar field, Parron teaches:

receive first packet data at a packet data convergence protocol (PDCP) layer; and 
(Parron: See para[0029] and Fig. 2, #206, UE PDCP having ROHC receiving audio data)

(Parron: See para[0043] and Fig. 2, #214, for data having sequence number, traversing through PDCP layer including ROHC decompression.  It is understood that all packets having sequences will go through the ROHC decompression.  See para[0067] for missing/lost packets determined based on sequence number.)

Parron teaches technique of packet data having a sequence number, traversing through PDCP layer including ROHC decompression.  (Parron: See para[0043] and Fig. 2, #214) 

Long teaches packet re-ording timer, wherein the length of time can be set as any suitable threshold as needed.  (Long: See para[0060]-[0061], and Fig. 3)

 	It would have been obvious to one of ordinary skill in the art at the time of invention to have included, packets going through PDCP layer including ROHC decompression, as taught by Parron, with the teachings of Long, in order to benefit from the enhancements of having data packets going through PDCP layer that includes ROHC component. (Parron: See para[0043] and Fig. 2, #214))
Regarding claim 16, the wireless device of claim 15, receive second packet data at a packet data convergence protocol (PDCP) layer; adaptively select a second packet reordering timer length to use for the second packet data at the PDCP layer, wherein the second packet reordering timer length is selected from multiple possible packet reordering timer lengths, wherein the second packet reordering timer length is different than the first packet reordering timer length; and (Long: See para[0060]-[0061], and Fig. 3, $B350, for a packet reordering timer, wherein the length of time can be set as any suitable threshold as needed.  It is understood that the re-ordering timer length, can be set in a variety of suitable manners.)
Regarding claim 17, the wireless device of claim 16, wherein the first packet data is associated with a first data radio bearer, wherein the first data radio bearer is in a first robust header compression (RoHC) decompressor state at the PDCP layer of the wireless device, wherein the second packet data is associated with a second data radio bearer, wherein the second data radio bearer is in a second RoHC decompressor state at the PDCP layer of the wireless device, wherein the second RoHC decompressor state is different than the first RoHC decompressor state, wherein different packet reordering timer lengths are selected for the first packet data and for the second packet data based at least in part on the second RoHC decompressor state being different than the first RoHC decompressor state. (Long: See para[0060]-[0061], and Fig. 3, #B350, for a packet reordering timer, wherein the length of time can be set as any suitable threshold as needed.  It is understood that the re-ordering timer length, can be set in a variety of suitable manners.)
Regarding claim 18, the wireless device of claim 15, wherein to process the packet data at the PDCP layer using the selected packet reordering timer length, the wireless device is further configured to: 


(Long: See para[0060]-[0061], and Fig. 3, #B350, for a packet reordering timer, wherein the length of time can be set as any suitable threshold as needed.  It is understood that the re-ordering timer length, can be set in a variety of suitable manners.)

determine when there is missing packet data according to the sequence numbers for the first packet data; initiate the first packet reordering timer based at least in part on determining there is missing packet data according to the sequence numbers for the first packet data; continue to perform RoHC decompression of the first packet data in-order according to sequence numbers for the first packet data if the missing packet data is received prior to expiry of the first packet reordering timer; and perform RoHC decompression of the first packet data with the missing packet data skipped if the first packet reordering timer expires. (Long: See para0053] for re-ordering timer is initiated in response to determining that a data packet having a sequence number greater than an expected sequence number is received, which indicates that the wireless device has failed to receive at least one packet.)
Regarding claim 19, the wireless device of claim 15, wherein the wireless device is further configured to: 
receive configuration information indicating to enable adaptive packet reordering timer length selection, wherein adaptively selecting the first packet reordering timer length from multiple possible packet reordering timer lengths is based at least in part on the configuration information (Long: See Fig. 1, for  UE communicating with a cellular network and para[0034] for cellular connection may be an LTE connection or any other suitable connection.)
Regarding claim 20, the wireless device of claim 15, wherein the wireless device is further configured to: receive configuration information indicating the multiple possible packet reordering timer lengths from which the first packet reordering timer length is selected.
(Long: See para[0060]-[0061], and Fig. 3, #B350, for a reordering timer, wherein the length of time can be any suitable threshold.  It is understood that the re-ordering timer length, can be set in a variety of suitable manners.)







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US20190053099A1; see PTO-892).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

5. 	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on 9am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/M. E./
Examiner, Art Unit 2477




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477